Title: To Thomas Jefferson from Frederick Winslow Hatch, 21 April 1823
From: Hatch, Frederick Winslow
To: Jefferson, Thomas

Dear Sir Monday Morng— It was not until this morng that I could procure the Constitution, & in consequence of my engagements I am oblig’d to send it to you in its original rough state.—It has been propos’d to me to call a meeting of the Committee which will probably take place on Wednesdy, at which time, if convenient, I should be glad to receive any suggestions which you will be so good as to communicate.If our Constitution must be amended it had probably better be done before the list of Subscribers is very much enlarg’d, as it may be difficult to obtain a majority of shares afterwards.—I am Sir Very respectyF W Hatch—